FILE COPY



                   {b                                                      FILE           URT OF APPEALS
                                                                                            Appeals District

                             IN THE SUPREME COURT OF TEXAS




NO. 13-0013
                                                    §                              Angelina County,
 IN THE INTEREST OF L.O. AND                        §
 K.O., CHILDREN                                     §                                    12th District.
                                                    §
                                                    §


                                                                                          April 5, 2013


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                         May 31, 2013

        Petitioner's motion for rehearing of petition for review, filed herein in the above
numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                       ••••*•••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do                    hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

        It is further ordered that petitioner pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 7th day of June, 2013.



                                                        Blake A. Hawthorne, Clerk

                                                        By Kathy Sandoval, Deputy Clerk